Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 22 September 1810
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy Sebr 22, 18010 1810

I am ready to join in the exclamation of Eloissa when she said
“Heaven first taught Letters, for some wretches aid”
For how very wretched should I be, but for the intercourse which Letters afford, to soften the pains of absence, and mitigate the pangs of seperation from near and dear Friend’s? how large a portion of these joys and sorrows have fallen to my lot, through Life, are known only to my own Bosom. I do not feel Less sensible to them, for having often experienced them. Age has not callousd them, or time blunted them. my Heart accordingly was much elated by the arrival of capt Beckford after a passage of 83 days, and of whose safety we began to doubt—my Spirits attaind their highest pitch of exihilaration, at the Receipt of Letters from you, and my dear son, after a lapse of 5 Months. mr Grays benevolent heart, God Bless him, would not delay a moment. at six in the Evening he received the Letters, and dispatchd a special Messenger with them. your son George was present, and enjoyed the feast with us—The date of your letter was June 9th of my sons the 6th
Since then, I have had the pleasure to receive one from you of the 9th July, and one from William of the 10th and duplicates of mr Adams’s Letters of the 6th and one of April 21 to his Brother. these last came by way of Baltimore by the ship Chesapeak
as we had before received the originals, valuable as they were in themselves: they seemed like a tale twice told, because they gave us a dissapointment.
I thank you my dear daughter, for all your communications. they afford us great entertainment, and could you but look in upon mrs Gray and your Mother, when they meet, after the receipt of Letters, I think you would enjoy the scene, to see us cordially reciprocate our congratulations, and mutually enjoy the pleasure of reading to each other all that interests us, and that is almost every part of our Letters.
I loved mr Gray, when his Mother read me that part of his Letter in which he requests her to be minute in relating every family occurence, assuring her that it would interest him more, than all the amusement he could afford her by the description of Magnificent Palaces, and splendid Balls. It was a demonstration of his domestick attachment, and a prooff of his fillial affection which shows his devotion to his Country and his fidelity to the household Gods.
I know and have experienced in their full extent, those feelings, which render us solitary in a foreign Country, in the midst of all the Gay Splendor, and pomp of Courts.
I am glad to find that the first articles you directed, reached you in safety. I should with pleasure, have executed your commission, or any other which you may have, but my Health at that time would not permit it, and I transferd the commission to your sister T B Adams, who cheerfully under took it, and executed it to the best of her ability. if any thanks were necessary, they were due to her. I hope capt Harrod will arrive safe, as he had the most valuable commission—
we have received the sheeting by Captain Beckford, but no Bill of the cost. I wish mr Adams to inclose one to me, or to his Brother, that I may pay it to him—the sheeting was such as we desired to have—mrs Gray advises me to send for some table cloths, which altho not fine; are very durable. I should like to have half a dozen 12 quarters long, and half a dozen 8, and to have them accompanied with a Bill of their price
An Equinoctial storm will prevent the sailing of the vessel, untill I can send my Letters to Town tomorrow. it was only just before I left Boston last Evening that I learnt of this opportunity. vessels sail often without my hearing of it, and not unfrequently change their destination. The commerce of our Country has become so desperate, that I am not without hopes that Government will protect it by its own force, which might easily be done in six Months.
I shall say little of politicks, but that all is tranquil in this State at present. The gov’r and Leiut Govenour very popular, even the Feds cannot find food for calumny which you will say, is passing strange in heads so prolific in creating.
I cannot close this Letter, without mentioning the death of President Webber. I have done so in a Letter to my son soon after it took place. dr  Strickland   appointed to fill his place also the death of my valuable and ancient Friend, judge Cushing Heaven kindly set him free from those increasing infirmities which unfitted him for public duties, and domestic enjoyments.
Your Children have both enjoyed their healths since your absence, much better than in any former period of their lives—John has brought me his certificates from Month to Month, and I am sure it will give you pleasure to receive them—
my tenderest Love to my dear son, and to Charles In writing to you, I write to you both, for are not you twain one? and I have not time for both. be assured of the maternal affection of 
A A Enclosure


Quincy Saturday July 28th 1810

The Bearer John Adams is recommended to the attention of his friends and receives the thanks of his Instructor for his amiable conduct and good improvement at school.
  A. C.


 Enclosure
                                                
Quincy August 25th 1810

The Bearer John Adams is recommended to the Mention of his friends and receives the thanks of his Instructress for his amiable conduct and good improvement at school.
  A. C.
                            
                        
                    